



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Tonner, 2014 ONCA 819

DATE: 20141119

DOCKET: C54758

Weiler, Gillese and Blair JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Steven Tonner

Appellant

Steven Tonner, acting in person

Russell Silverstein, appearing as duty counsel

Melissa Adams, for the respondent

Heard and released orally: November 4, 2014

On appeal from the conviction entered on November 14,
    2011 and the sentence imposed on the same date by Justice
Maureen
    D. Forestell
of the Superior Court of Justice, sitting without a jury.

ENDORSEMENT

[1]

The appellant argues that the trial judge erred in failing to stay the
    proceedings against him for delay contrary to s. 11(b) of the
Charter
. 
    His submission is summed up succinctly in his statement four and a half years
    on section 11(b).  Thats ridiculous.

[2]

Indeed, the Crown conceded that four and a half years warranted
    scrutiny.  However, the trial judge gave very thorough reasons canvassing all
    of the evidence in relation to the delay and applying all the proper legal
    principles. She was justifiably concerned about the delay.  She found 25.5
    months of actual delay, seven months more than the
Morin
guidelines. 
    However, she carefully allocated the delay periods into the appropriate
    categories  inherent delay, institutional delay, delay attributed to each of
    the Crown and defence, and prejudice.

[3]

At the end of the day, after attributing 19 months of the delay to Mr.
    Tonner, and satisfying herself there was no actual prejudice, she exercised her
    discretion and declined to order the stay.

[4]

We see no basis for interfering with her findings of fact and
    conclusions on the s. 11(b) issue.

[5]

On the merits, Mr. Tonner spent considerable time addressing us on his
    complaints about the way he was treated in the proceedings leading up to the
    order declaring him a vexatious litigant.  While Mr. Tonner is clearly upset
    about these matters, they are not what are before us today.

[6]

The issue today is his conviction by Forestell J. for forgery-related
    offences concerning a forged consent to the setting aside of the vexatious
    litigant order.  Mr. Tonner made no submissions on this, but it would appear
    from the transcript that the only issue relating to that conviction is whether
    the trial judge erred in concluding that it was, in fact, Mr. Tonner who was
    recorded on the transcript of the set-aside hearing as presenting the forged
    consent.

[7]

The trial judge recognized that the transcript alone was an insufficient
    basis upon which to draw that conclusion, but relied on other facts and
    inferences from the facts that it was Mr. Tonner who presented the forged
    documents.

[8]

There is no basis for interfering with her findings in this regard.

[9]

She was also entitled to rely on the record before her to find, as she
    did, that it was Mr. Tonner who had forged the consent.

[10]

The
    appeal is therefore dismissed.

K.M.
    Weiler J.A.

E.E.
    Gillese J.A.

R.A.
    Blair J.A.


